ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-06-06_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

INTERPRETATION OF THE AGREEMENT

OF 25 MARCH 1951 BETWEEN
THE WHO AND EGYPT

(REQUEST FOR ADVISORY OPINION)

ORDER OF 6 JUNE 1980

1980

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

INTERPRETATION DE L’ACCORD
DU 25 MARS 1951
ENTRE L’OMS ET L’EGYPTE

(REQUETE POUR AVIS CONSULTATIF)

ORDONNANCE DU 6 JUIN 1980
Official citation :

Interpretation of the Agreement of 25 March 1951 between the
WHO and Egypt, Order of 6 June 1980, I.C.J. Reports 1980, p. 67.

Mode officiel de citation :

Interprétation de l'accord du 25 mars 1951 entre TOMS et l'Egypte,
ordonnance du 6 juin 1980, C.I.J. Recueil 1980, p. 67.

 

Sales number 45 2
No de vente :

 

 

 
6 JUNE 1980
ORDER

INTERPRETATION OF THE AGREEMENT
OF 25 MARCH 1951 BETWEEN
THE WHO AND EGYPT

(REQUEST FOR ADVISORY OPINION)

INTERPRETATION DE L’ACCORD
DU 25 MARS 1951
ENTRE L’OMS ET L’EGYPTE

(REQUETE POUR AVIS CONSULTATIF)

6 JUIN 1980

ORDONNANCE

 
67

INTERNATIONAL COURT OF JUSTICE

1980 YEAR 1980
6 June
General List
No. 65 6 June 1980

INTERPRETATION OF THE AGREEMENT
OF 25 MARCH 1951 BETWEEN
THE WHO AND EGYPT

(REQUEST FOR ADVISORY OPINION)

ORDER

The President of the International Court of Justice,

Having regard to Article 66, paragraph 2, of the Statute of the
Court ;

Whereas the World Health Assembly on 20 May 1980 adopted, pur-
suant to Article 76 of the Constitution of the World Health Organization
and Article X of the Agreement between that Organization and the United
Nations, a resolution by which it decided to submit to the International
Court of Justice a request for an advisory opinion on the following ques-
tions :

“|. Are the negotiation and notice provisions of Section 37 of the
Agreement of 25 March 1951 between the World Health Organization
and Egypt applicable in the event that either party to the Agreement
wishes to have the Regional Office transferred from the territory of
Egypt ?

2. If so, what would be the legal responsibilities of both the World
Health Organization and Egypt, with regard to the Regional Office in
Alexandria, during the two-year period between notice and termina-
tion of the Agreement ?”

Whereas, in accordance with Article 96, paragraph 2, of the Charter of
the United Nations and by virtue of the aforesaid Article X of the Agree-
ment between the United Nations and the World Health Organization,

4
68 INTERPRETATION OF AGREEMENT (ORDER 6 VI 80)

which came into force on 10 July 1948, the World Health Assembly is
authorized to request advisory opinions of the Court on legal questions
arising within the scope of the competence of the World Health Organi-
zation ;

Whereas certified true copies of the English and French texts of the
aforesaid resolution of 20 May 1980 were transmitted to the Court by a
letter from the Director-General of the World Health Organization, dated
21 May 1980 and filed in the Registry on 28 May 1980 ;

Whereas in his letter the Director-General of the World Health Orga-
nization, taking into account the fact that the Executive Board of the
Organization will meet in January 1981 to prepare the work of the next
World Health Assembly, informed the Court that the request necessitated
an urgent answer and requested that all necessary steps be taken in order to
enable the advisory opinion to be rendered before then ;

Having regard to Article 103 of the Rules of Court ;

Fixes 1 September 1980 as the time-limit within which written state-
ments may be submitted in accordance with Article 66, paragraph 2, of the
Statute of the Court ;

Reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this sixth day of June, one thousand nine
hundred and eighty.

(Signed) Humphrey WALDOCK,
President.
(Signed) S. AQUARONE,
Registrar.
